ALLOWANCE
The amendment filed 4/30/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 3-6 and 10-17 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest 
A portable, sterilizable light source unit, comprising: a sealed housing having a port for receiving an end tip of a light guide of a separate instrument; a light source mounted within said sealed housing for directing light through said port; a battery mounted within said housing for powering said light source; a switch assembly mounted on said housing for controlling light output of said light source; and an O-ring in a compressed condition between said switch assembly and said housing providing a fluid-tight seal therebetween that prevents liquid intrusion into said housing during an immersion sterilization process, wherein said housing has an anodized coating; wherein said switch assembly includes a switch having a push button located on an exterior of said housing, said switch having an enlarged head in which said push button is mounted; wherein said switch assembly includes a plug adapter extending within said housing and about said switch such that said plug adapter secures said switch assembly to said housing such that said O-ring is compressed between said enlarged head, said plug adapter, and said housing; and wherein said switch assembly includes a switch circuit board soldered to leads of said switch, wherein one of said leads is connected to said plug adapter via a bus wire and another of said leads is connected to a spring negative battery contact which is in contact with a negative terminal of the battery as specifically called for in the claimed combinations.
The closest prior art, Lai (US 2002/0109987), teaches a portable, sterilizable light source unit, comprising: a sealed housing having a port for receiving an end tip of a light guide of a separate instrument; a light source mounted within said sealed housing for directing light through said port; a battery mounted within said housing for powering said light source; a switch assembly mounted on said housing for controlling light output of said light source; and an O-ring in a compressed condition between said switch assembly and said housing providing a fluid-tight seal therebetween that prevents liquid intrusion into said housing during an immersion sterilization process.
However, Lai, does not include said housing has an anodized coating; wherein said switch assembly includes a switch having a push button located on an exterior of said housing, said switch having an enlarged head in which said push button is mounted; wherein said switch assembly includes a plug adapter extending within said housing and about said switch such that said plug adapter secures said switch assembly to said housing such that said O-ring is compressed between said enlarged head, said plug adapter, and said housing; and wherein said switch assembly includes a switch circuit board soldered to leads of said switch, wherein one of said leads is connected to said plug adapter via a bus wire and another of said leads is connected to a spring negative battery contact which is in contact with a negative terminal of the battery as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lai reference in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamane (US 2009/0326329), Gregory et al. (US 7,802,898), and Gustaftson et al. (US 7,281,815) disclose a similar portable light source unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875